INDEMNIFICATION AND PLEDGE AGREEMENT


Indemnification and Pledge Agreement (this “Agreement”) dated as of July 20,
2009, by and among Qnective, Inc., a Nevada corporation ("Qnective" or the
“Corporation”), Capella IV LLC, a Nevis limited liability company with an
address at P.O. Box 315 Daly Building, Prince William Street, Charleston, Nevis
(“Capella”), Connwards Management, Inc., a Belize corporation with an address
c/o Michael Kang, 6925 Angus Drive, Vancouver, BC V6P-5J4 Canada (“Connwards”)
and Kang Young-Ho (a/k/a Michael Kang), an individual with an address at 6925
Angus Drive, Vancouver, BC V6P-5J4 Canada(“Kang”).


WHEREAS, the Corporation entered into an Amended Shareholders Agreement dated as
of October 1, 2008 (the “Shareholders Agreement”);


WHEREAS, pursuant to the Shareholders Agreement Capella made a capital
contribution to the Corporation of 30,550,000 shares of common stock, $.001 par
value per share of the Corporation (the “Common Stock”), however, Capella only
delivered to the Corporation a share certificate representing 2,000,000 shares
of Common Stock;


WHEREAS, Capella was previously issued share certificate No. 502 representing
31,000,000 shares of Common Stock (“Certificate No. 502”), but Capella has
indicated that Certificate No. 502 has been lost, misplaced or destroyed and
cannot be located;


WHEREAS, Capella has executed and delivered to the Corporation’s transfer agent
an Affidavit of Loss and Agreement of Indemnity, but Capella has not posted a
bond to indemnify Continental Stock Transfer & Trust Co., the Corporation’s
transfer agent and registrar (the “Transfer Agent”) against any claims resulting
from Certificate No. 502 and has represented to the Corporation that it is
financially unable to post the bond;


WHEREAS, Capella requested that the Corporation, on behalf of Capella, indemnify
and hold harmless the Transfer Agent from all damages, claims, liabilities and
attorneys’ fees incurred by the Transfer Agent arising from the replacement of
Certificate No. 502 (the “Transfer Agent Indemnification”);


 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Corporation has determined that it is in the best interests of the
Corporation to undertake the Transfer Agent Indemnification, if Capella,
Connwards and Kang agree to indemnify and hold harmless the Corporation from any
and all damages, claims, liabilities, fees and expenses incurred by the
Corporation arising from the Transfer Agent Indemnification and the ownership of
Certificate No. 502, and furthermore, each of Capella, Connwards and Kang agree
to pledge their shares of Common Stock to the Corporation as security for any
payment of their obligations under this Agreement.


NOW, THEREFORE, in consideration of the foregoing covenants and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
agree as follows:
 
1. Indemnification of Transfer Agent.  The Corporation agrees to indemnify and
hold harmless the Transfer Agent from all damages, claims, liabilities and
attorneys’ fees incurred by the Transfer Agent arising from the replacement of
Certificate No. 502.
 
2. Indemnification of Corporation. Each of Capella, Connwards and Kang agrees to
jointly and severally indemnify and hold harmless the Corporation, its officers,
directors, employees and agents from any and all damages, claims, liabilities,
fees and expenses incurred by the Corporation arising from:(i) the
Indemnification of the Transfer Agent by the Corporation under Section 1 herein,
and (ii) the replacement or ownership of Certificate No. 502.
 
3. Grant of Security Interest.
 
(a)   To secure the prompt payment and full and timely performance of all of the
Obligations (as defined below) to the Corporation, each of Capella, Connwards
and Kang (each a “Pledgor” and collectively, the “Pledgors”) hereby grants to
the Corporation a security interest in and to:
 
(i) all of the shares of Common Stock beneficially owned by such Pledgor on the
date hereof, including but not limited to those set forth on Schedule 1 attached
hereto, and any shares of Common Stock acquired by any Pledgor after the date
hereof (collectively, the “Shares”);
 
 
2

--------------------------------------------------------------------------------

 
(ii) distributions, dividends or return of capital upon or in respect of the
Shares, all additional interests or percentages resulting from a split-up,
revision, reclassification or other like change of the Shares and any
subscription, warrants, rights, or options issued to the holders of, or
otherwise in respect of, the Shares and all rights evidenced thereby which any
Pledgor might receive during the term of this Agreement;
 
(iii) any newly issued or newly acquired shares of stock of any subsidiary,
affiliate, successor or assign of the Corporation which any Pledgor might
receive during the term of this Agreement;
 
(iv) any shares or other equity or debt interests issued or issuable as a result
of the merger, reorganization, liquidation, consolidation or other structural
change in the Corporation which any Pledgor might receive during the term of
this Agreement; and
 
(v) all books, records, ledger sheets and other records relating to the
foregoing, and all of each Pledgor’s rights to all proceeds, products,
offspring, rents and profits of the foregoing, including, without limitation,
proceeds of insurance therefrom which any Pledgor might receive during the term
of this Agreement (collectively, the “Collateral”).
 
(b)   As used herein, “Obligations” shall mean the joint and several obligations
of each Pledgor to the Corporation arising under or in connection with each
Pledgor’s indemnification of the Corporation under this Agreement.
 
(c)   Each Pledgor shall also execute the Collateral Assignment of the Shares in
the form of Exhibit A attached hereto, and shall deliver to the Corporation on
the date hereof stock certificates representing the Shares to hold as
Collateral.
 
4. General Duties of each Pledgor. Each Pledgor will:
 
(a)   not sell, assign, transfer any Shares or assets of the Corporation;
 
(b) permit no other Lien (as defined herein) to attach to the Collateral;
 
 
3

--------------------------------------------------------------------------------

 
(c) pay all costs necessary to obtain, preserve, and enforce this security
interest and preserve the Collateral, including (but not limited to) taxes,
assessments, insurance premiums, repairs, reasonable attorneys’ fees and legal
expenses, rent, storage costs, and expenses of sale;
 
(d) furnish the Corporation with any information on the Collateral, the
Obligations, the financial condition of each Pledgor and any information
relating to the purchase of the Shares reasonably requested by the Corporation;
 
(e) allow the Corporation to copy all records relating to the Collateral and the
Obligations at all reasonable times upon reasonable notice;
 
(f) sign any papers furnished by the Corporation which are necessary to obtain
and maintain this security interest and hereby appoints each of the President,
the Chief Executive Officer and the Secretary of the Corporation, individually,
as attorney-in-fact to sign such papers on behalf of such Pledgor;
 
(g) promptly deliver to the Corporation stock certificates representing:(1) the
Shares not previously delivered pursuant to Section 3(c),and (2) any securities
of the Corporation acquired by the Pledgor after the date of this Agreement; and
 
(h) promptly notify the Corporation of any loss, damage or other such change in
or to the Collateral, or in any fact or circumstance warranted or represented by
each Pledgor in this Agreement or furnished to the Corporation, or if any Event
of Default (as defined herein) occurs.
 
5. Pledgor’s Address. Each Pledgor’s principal place of business and chief
executive offices, its financial books and records relating to the Collateral,
are located at the address set forth in the first paragraph of this Agreement.
Each Pledgor will not move its principal place of business, its chief executive
offices, or its financial books and records relating to the Collateral from said
location without prior written notice to the Corporation and shall do all things
reasonably requested to maintain a fully perfected security interest in favor of
the Corporation.
 
 
4

--------------------------------------------------------------------------------

 
6. Representations and Warranties of each Pledgor.  Each Pledgor jointly and
severally represents and warrants to the Corporation as follows:
 
(a) Authority. The execution, performance and delivery of this Agreement and all
other agreements and transactions contemplated hereby have been duly authorized
by each Pledgor.
 
(b) Enforceability. This Agreement constitutes the legal, valid and binding
obligations of each Pledgor, enforceable in accordance with its terms.
 
(c) No Breach. The execution, performance and delivery of this Agreement will
not constitute a breach of, or default under, any provision of any certificate
of incorporation or by-law, contract, agreement, mortgage, trust or other
indenture to which a Pledgor is bound by any order, rule, regulation or law of
any jurisdiction binding on such party.
 
(d) No Liens. There are no other Liens attached to the Shares. Each Pledgor has
retained all voting rights to the Shares. There are no options, warrants,
subscriptions or other rights to the Shares held by any other person. The Shares
are fully paid and non-assessable.
 
(e) Information. All information, agreements, and certificates, including
without limitation, all financial information, provided by each Pledgor to the
Corporation is true and correct, and each Pledgor has disclosed all material
information, and not failed to disclose any material information.
 
7. No Sales of Collateral. Each Pledgor will not, without the prior written
consent of the Corporation, sell, exchange, lease or otherwise dispose of
Collateral or any interest therein, and will not permit any Lien to attach to
the Collateral.
 
8. Rights of the Corporation. The Corporation may, in its discretion after an
Event of Default, take any action a Pledgor is required to take or is otherwise
necessary to obtain, preserve, and enforce this security interest, and maintain
and preserve the Collateral, without notice to each Pledgor, and add the costs
of same to the Obligations (but the Corporation is under no duty to take any
such action); take control of funds generated by the Collateral, such as
dividends, interest, proceeds, or refunds from insurance, and use same to reduce
any part of the Obligations; waive any of its rights hereunder without such
waiver prohibiting the later exercise of the same or similar rights; revoke any
permission or waiver previously granted to each Pledgor.
 
 
5

--------------------------------------------------------------------------------

 
9. Event of Default. The occurrence of any of the following events shall
constitute an “Event of Default”, as such term is used herein:
 
(a) Any statement, representation or warranty made herein or any information
furnished pursuant hereto shall be false or breached and which is not cured
within ten (10) days after written notice thereof and opportunity to cure; or
 
(b) Failure to observe or perform any other covenant or agreement herein and
which is not cured within ten (10) days after written notice and opportunity to
cure (except for the provisions of Sections 4(a) or (b) for which there shall be
no cure period).
 
10. Rights and Remedies Upon Default. Upon an Event of Default, the Obligations
shall become immediately due and payable and the Corporation may:
 
(a) Exercise any one or more of the remedies and shall have all the rights of a
Secured Party under the Code (as defined herein). Any requirement of the Code
for reasonable notice shall be met if such notice is mailed, postage prepaid, to
each Pledgor at its address as shown above, or as set forth on the books and
records of the Corporation, at least thirty (30) days prior to the time of the
sale, disposition or other event or thing giving rise to the requirement of
notice;
 
(b) Notwithstanding anything to the contrary appearing in this Agreement, the
interest hereinabove described is granted and assigned to the Corporation by way
of collateral security only and, accordingly, the Corporation by its acceptance
hereof shall not be deemed to have assumed or become liable for any of the
obligations or liabilities of each Pledgor under the Obligations, whether
provided for by the terms thereof, arising by operation of law, or otherwise;
each Pledgor hereby acknowledging that each Pledgor remains liable thereunder to
the same extent as though this Agreement had not been made;
 
 
6

--------------------------------------------------------------------------------

 
(c) The acceptance by the Corporation at any time and from time to time of part
payment on the Obligations shall not be deemed to be a waiver of any default
then existing under this Agreement or the Obligations. No waiver by the
Corporation of any default shall be deemed to be a waiver of any other then
existing or subsequent default or Event of Default, nor shall any such waiver by
the Corporation be deemed to be a continuing waiver under this Agreement or the
Obligations. No delay or omission by the Corporation exercising any right,
remedy, or privilege hereunder shall impair any such right, remedy, or
privilege, nor shall any single or partial exercise thereof, or the exercise of
any other right, remedy, or privilege of the Corporation hereunder be construed
as a waiver thereof or any acquiescence in the default or Event of Default
giving rise thereto;
 
(d) The Corporation may proceed to protect and enforce this Agreement by suits
or proceedings in equity, at law or otherwise, whether for the foreclosure
hereof or for the appointment of a receiver of the property covered by this
Agreement and the Obligations or any part thereof, or for the enforcement of any
other proper, legal, or equitable remedy available under applicable law; and
 
(e) Any and all net proceeds received by the Corporation by reason of the
foregoing clauses (a) and (b) of this Section, after first deducting all legal
or other costs and expenses in affecting such realization, shall be applied to
pay any or all of the indebtedness hereby secured as the Corporation shall deem
proper, any excess to be returned to such Pledgor.
 
11. Successors and Assigns. The rights and privileges of the Corporation shall
inure to its successors and assigns. All representations, warranties and
agreements of each Pledgor shall bind each Pledgor’s successors, assigns, heirs
and legal representatives, as the case may be. Upon any merger, consolidation or
reorganization, the successor shall execute an assumption agreement in form
acceptable to the Corporation. Nothing in this Section shall relieve any Pledgor
of any Obligation to the Corporation in the event of an assignment by such
Pledgor, whether or not permitted hereunder, which liability will continue until
released by the Corporation.
 
 
7

--------------------------------------------------------------------------------

 
12. Notice and Demand. Each Pledgor waives presentment, demand, notice of
nonpayment and protest and all other demands or notices in connection with this
Agreement. Notice mailed to each Pledgor’s address in the first paragraph hereof
or to each Pledgor’s most recent changed address on file with the Corporation,
at least fifteen (15) days prior to the related action (or, if the Uniform
Commercial Code specifies a longer period, such longer period prior to the
related action), shall be deemed reasonable.
 
13. Miscellaneous. This Agreement is in addition to and not in limitation of any
other rights and remedies the Corporation may have by virtue of any other
instrument or agreement heretofore, contemporaneously herewith, or hereafter
executed by each Pledgor or by law or otherwise. If any provision of this
Agreement is contrary to applicable law, such provision shall be deemed
ineffective without invalidating the remaining provisions hereof. If and to the
extent that applicable law confers any rights or imposes any duties inconsistent
with, or in addition to, any of the provisions of this Agreement, the affected
provision shall be considered amended to conform thereto. No provision of this
Agreement may be waived, altered or modified except in writing duly signed by
the Corporation; and the Corporation shall not by any act, delay, omission, or
otherwise be deemed to have waived any of its rights or remedies hereunder. A
waiver by the Corporation of any right or remedy hereunder on any one occasion,
shall not be construed as a bar to, or waiver of, any such right or remedy which
the Corporation would have on any future occasion nor shall the Corporation be
liable for exercising or failing to exercise any such right or remedy.
 
14. Definitions.
 
(a) “Lien” shall mean any mortgage, deed of trust, lien, charge, security
interest or encumbrance of any kind upon, or pledge of, any property or asset,
whether now owned or hereafter acquired, and includes the acquisition of, or
agreement to acquire any property or asset subject to any conditional sale
agreement or other title retention agreement, including a lease on terms
tantamount thereto or on terms otherwise substantially equivalent to a purchase.
 
(b) “Person” shall mean and include an individual, partnership, corporation,
trust, joint ventures, associations, joint stock company, limited liability
company, unincorporated organization and a Government or any department or
agency thereof.
 
 
8

--------------------------------------------------------------------------------

 
(c) “Code” shall mean the Uniform Commercial Code of New York as the same may be
in effect from time to time, or any comparable law in the relevant jurisdiction
regarding secured transactions, and the granting of security interests.
 
15. Financing Statements. Each Pledgor hereby authorizes the Corporation to file
a financing statement pursuant to the Uniform Commercial Code in form
satisfactory to the Corporation in all places where necessary to perfect the
Corporation’s security interest in the Collateral and in all jurisdictions where
such filing is required by the Code. Without limiting the foregoing each Pledgor
agrees that whenever the Code requires a Pledgor to sign a financing statement
for filing purposes, such Pledgor hereby appoints the Corporation or any of the
Corporation’s representatives as such Pledgor’s attorney and agent, with full
power of substitution, to sign or endorse such Pledgor’s name on any such
financing statement or other document and authorizes the Corporation to file
such a financing statement in all places where necessary to perfect the
Corporation’s security interest in the Collateral; and each Pledgor ratifies all
acts of the Corporation and said representatives and agrees to hold the
Corporation and said representatives harmless from all acts of commission or
omission or any error of judgment or mistake of fact or law pertaining thereto.
A photographic or other reproduction of this Agreement or of a financing
statement is sufficient as a financing statement. Upon full payment of all
Obligations, this Agreement and the Lien or charge created hereby or resulting
herefrom shall cease to exist and the Corporation shall file all termination
statements requested by a Pledgor necessary to accomplish this purpose.
 
16. Term.  This Agreement shall remain in full force and effect for a period of
six(6) years after the date of this Agreement, provided, however, the
Corporation may at any time, in its sole discretion, release some or all of the
Shares from the pledge hereunder and/or terminate this Agreement.
 
17. General Provisions.
 
(a) This Agreement constitutes the entire agreement among the parties and
supersedes any and all other Agreements, whether written or oral, among the
parties.
 
(b) This Agreement shall be binding upon and shall inure solely to the benefit
of the parties and their respective successors, assigns, heirs, or legal
representatives, as the case may be.
 
 
9

--------------------------------------------------------------------------------

 
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements to be performed solely
within such State without reference to applicable rules of conflict of laws or
choice of laws.
 
(d) This Agreement may be executed in any number of counterparts and each such
counterpart shall for all purposes deemed to be an original; and all such
counterparts shall together constitute but one and the same Agreement.  This
Agreement may be executed by facsimile or other electronic transmission.
 
(e) Any dispute, controversy, or claim between the parties arising out of or
relating to this Agreement, including the validity, invalidity, breach, or
termination thereof, shall be resolved by arbitration before one (1) arbitrator
in accordance with the Swiss Rules of International Arbitration of the Swiss
Chamber of Commerce (the "Rules") in force on the date when the Notice of
Arbitration is submitted in accordance with the Rules.  The arbitrator will be a
recognized expert in secured transactions in general, with a particular
expertise in the United States Uniform Commercial Code.  Judgment upon any award
rendered by the arbitrator may be entered in any court of competent jurisdiction
and the arbitrator shall have authority to award reasonable costs, legal fees,
and disbursements to the prevailing party.  The seat of the arbitration shall be
Zurich, Switzerland. The right to fees, costs, and expenses may be enforced by a
separate plenary action. Notwithstanding the foregoing, application may be made
to any court of competent jurisdiction with respect to the enforcement of any
judgment or award. Any award rendered by the arbitrator shall be final and
binding on the parties and each party hereby waives to the fullest extent
permitted by law any right it might have otherwise under the laws of any
jurisdiction to any form of appeal or collateral attack. Any award shall be
rendered and payable in U.S. Dollars.
 
 
  [signatures appear on the following page]
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above written.
 




 

 
QNECTIVE, INC.
     
By:  /s/ Oswald Ortiz
 
Oswald Ortiz
 
Chief Executive Office
         
CONNWARDS MANAGEMENT, INC.
     
By:  /s/ Michael Kang
 
Michael Kang
 
President
     
By:  /s/ Michael Kang
 
Michael Kang
 
Sole Shareholder
         
CAPELLA IV LLC
     
By:  /s/ Michael Kang
 
Michael Kang
 
Manager
     
By:  /s/ Michael Kang
 
Michael Kang
 
Sole Member, Capella IV LLC
             
/s/ Kang Young-Ho
 
KANG YOUNG-HO

 
 
11

--------------------------------------------------------------------------------

 
 
Schedule 1
 
 
Owner
Certificate Number
 
No.# of Shares
           
Capella IV LLC
QN 0035
    2,000,000  
Capella IV LLC
QN 0033
    450,000  
Connwards Management, Inc.
QN 0037
    900,000  
Connwards Management, Inc.
QN 0036
    625,000  
Connwards Management, Inc.
QN 0034
    625,000  
Kang Young-Ho
QN 0039
    6,807,250  
Total
      11,407,250  



 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
COLLATERAL ASSIGNMENT OF CERTIFICATE
 
 
The undersigned,__________, hereby sells, assigns, sets over and delivers to
Qnective, Inc., a Nevada corporation (the “Transferee”),[ _____] shares of
common stock, $.001 par value per share (the “Shares”) of the Transferee
registered in its name, free and clear of all liens, claims, security interests
and encumbrances. The Shares are being transferred for collateral purposes only
and the transfer to the Transferee shall only occur, if at all, upon transfer of
the Shares pursuant to the terms of the Agreement (the “Agreement”) dated as of
July 20, 2009 by and among the Transferee, Capella IV LLC, Connwards Management,
Inc. and Kang Young-Ho.
 
 
The Shares are identified as follows:
 
Owner
Certificate Number
Number of Shares
[___]
[___]
[____]

 


This Assignment may also be updated from time to time based upon the delivery of
additional Shares as contemplated by the Agreement.
 
DATED:__________
 
[____________________]
   
By: __________________
Name:
Title:

 
 
13

--------------------------------------------------------------------------------

 